By the Court.
This is an action of contract to recover for services rendered by the plaintiff to the defendant under *400an agreement to work by the month. The term of service was ended in the midst of a monthly period. The evidence was conflicting whether it ended because of conduct of the plaintiff or of the defendant. The finding of the judge who heard the case without a jury was in favor of the plaintiff. This imported a finding of all subsidiary facts necessary to reach that conclusion. All the requests of the defendant for rulings were predicated upon the theory that the plaintiff of his own voluntary act left the employment without discharge by the defendant. They all were denied by the judge on the ground that he did “ not find the facts to be such as to make defendant’s requests for rulings applicable.” The whole case presented simply a question of fact for decision on conflicting evidence. No error of law is disclosed.

Exceptions overruled.